Citation Nr: 1315275	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which took temporary jurisdiction of the case from the Los Angeles, California, RO.

In March 2013, the Veteran testified before the undersigned at the Los Angeles RO.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay of this appeal, a remand is required before the claim for TDIU can be properly adjudicated.

The Veteran has alleged that he is no longer able to work due to his service-connected disabilities, particularly his service-connected bilateral hearing loss.  He is service connected for the following disabilities: bilateral hearing loss (40 percent), tinnitus (10 percent) and hypertrophy of tonsils (0 percent).  

In statements of record, the Veteran has asserted that his hearing loss disability prevented him from successfully pursuing further education, that he lost his last job due to safety concerns stemming from his difficulty hearing, and that he has been unable to secure further employment due to his hearing loss.  He has also asserted that his hearing aids, while somewhat helpful, are itchy and, therefore, he does not wear them continuously.  See, e.g., March 2013 Board Hearing Transcript.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2012). 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2012).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age that would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The Board notes that the Veteran currently does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.  However, he has alleged that his hearing loss disability has worsened.  In particular, though the Veteran underwent a VA audiological examination in September 2012 which showed an improvement in his hearing, he testified that his hearing loss disability is worse, and that a private examination (which his representative stated was, albeit, not sufficient for VA rating purposes and not of record) demonstrated such.  Accordingly, the Board finds a new examination is warranted.  

If the Veteran still does not meet the requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(b) (2012) after the reevaluation of his hearing loss disability, then he should be evaluated for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

With regard to entitlement to TDIU on an extraschedular basis, the Board notes there are conflicting opinions of record as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the September 2012 VA examiner found that the Veteran's hearing loss impacts his ability to work, as he must wear hearing aids to function, but that it does not prevent him from gainful employment.  The examiner also stated that the Veteran's tinnitus did not impact his ability to work.  By contrast, the Veteran submitted a private opinion, dated October 2007, which states that he is unemployable due to his hearing deficit, intolerance to hearing aids and his age of 69 years old.  Here, the Board emphasizes that age is not a factor to be considered in the determination of whether a Veteran is employable for purposes of awarding TDIU.  Nonetheless, on remand, an opinion which again addresses the impact of the Veteran's hearing loss on his employability, in the context of his current level of disability, and considers his statements regarding difficulty with his hearing aids, should be obtained.

Furthermore, of record are documents indicating the Veteran is in receipt of vocational rehabilitation benefits.  The Veteran also asserted such during his March 2013 Board hearing.  However, the vocational rehabilitation file has not been associated with his claims file and may contain evidence relevant to his claim. Therefore, a remand is required so that his vocational rehabilitation file can be obtained.

Also, the record indicates that the Veteran is in receipt of Social Security benefits, though the nature of these benefits is unknown.  Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).
  
Lastly, the most recent VA treatment records (apart from VA examinations) in the claims file are dated from May 2009.  The record shows the Veteran receives treatment at the VA Medical Center (VAMC) in Loma Linda.  Any updated VA treatment records should be obtained and associated with the file on remand.  The Veteran should also be given the opportunity to submit any additional private records in his possession, to include the aforementioned private hearing evaluation cited at the Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Any available records must be associated with the claims file.  

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.  

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding records of evaluation and/or treatment of the Veteran from Loma Linda VAMC, since May 2009.  All records and/or responses received should be associated with the claims file. 

4.  Following the completion of the above development, and the receipt of any outstanding records, schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected hearing loss disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

In addition, the examiner should determine whether it was as least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hearing loss and tinnitus would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  

In answering the question posed above, the examiner is advised that the Veteran is competent to report symptoms, including his difficulties with his hearing aids, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  Readjudicate the issue on appeal, to include whether the Veteran is entitled to TDIU on a schedular or extraschedular basis.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



